          Case 2:12-cv-00450-DGC Document 52 Filed 07/28/20 Page 1 of 8




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
                                                        No. CV-12-00450-PHX-DGC
 9   Mimi Triant and Stavros Triant,
                                                        ORDER
10                          Plaintiffs,
11   v.
12   American Medical Systems Inc.,
13                          Defendant.
14
15
16            This case was transferred from a large multidistrict litigation proceeding (“MDL”)
17   in the United States District Court for the Southern District of West Virginia. Doc. 34.
18   The Court held a conference on July 6, 2020, and the parties stated that a number of
19   disputes remained surrounding Plaintiffs’ expert Dr. Bruce Rosenzweig. Doc. 49.1 At the
20   Court’s request, the parties filed a joint memorandum identifying the issues in dispute and
21   the relevant briefing. Doc. 50. This order resolves those disputes. The Court will not
22   repeat the factual background contained in its previous Daubert order. See Doc. 51 at 2-3.
23   I.       Legal Standard.
24            Under Rule 702, an expert may offer opinions based on “scientific, technical, or
25   other specialized knowledge” if they “will assist the trier of fact to understand the
26
27            1
             The parties agreed that there are no Daubert issues with respect to J. Matthew
28   Sims, Adam Kozak, and Drs. Duane Priddy, James Coad, Karen Becker, and Stephen
     Badylak. Doc. 49.
       Case 2:12-cv-00450-DGC Document 52 Filed 07/28/20 Page 2 of 8




 1   evidence,” provided the opinions rest on “sufficient facts or data” and “reliable principles
 2   and methods,” and “the witness has reliably applied the principles and methods to the facts
 3   of the case.” Fed. R. Evid. 702(a)-(d). The proponent of expert testimony has the ultimate
 4   burden of showing by a preponderance of the evidence that the requirements of Rule 702
 5   have been satisfied. See Cooper v. Brown, 510 F.3d 870, 942 (9th Cir. 2007); Fed. R.
 6   Evid. 104(a). The trial court acts as a gatekeeper to assure that the testimony “both rests
 7   on a reliable foundation and is relevant to the task at hand.” Daubert v. Merrell Dow
 8   Pharms., Inc., 509 U.S. 579, 597 (1993).
 9   II.    Discussion.
10          Dr. Bruce Rosenzweig, Plaintiffs’ general causation expert, produced four Rule 26
11   expert reports in the MDL. Doc. 50-1 at 2; See Doc. 50-3 at 37, 101, 171, 237.2 AMS filed
12   a motion in the MDL to exclude his opinions under Daubert and Rules 702 and 703.
13   Doc. 50-1.   AMS made six arguments: (1) he is not permitted to opine on AMS’s
14   knowledge or state of mind; (2) his legal conclusions are not proper expert testimony; (3)
15   no cancer opinion is permitted; (4) he is not qualified to opine about the design or testing
16   of medical devices or the adequacy of medical device warnings; (5) his opinions regarding
17   alternative designs are not admissible; and (6) his opinions regarding the material safety
18   data sheet (”MSDS”) are irrelevant and exceed his expertise. Doc. 50.
19          The parties acknowledge that the first three issues have been resolved. See id. at 3-4,
20   15-16, 20-21. Accordingly, Dr. Rosenzweig will not be permitted to opine on AMS’s
21   knowledge or state of mind, to offer legal opinions, or to opine that mesh causes cancer.
22   See id. The Court will address the remaining issues.
23          A.     Product Design and Failure to Warn.
24          In his four reports, Dr. Rosenzweig opines that AMS “failed to conduct adequate
25   safety tests” on the mesh used in its devices, including testing to determine if mesh
26
            2
              Dr. Rosenzweig’s reports cover various AMS products, including its Apogee and
27   Perigree (Doc. 50-3 at 37), Elevate (id. at 101), MiniArc (id. at 171), and Sparc and Monarc
     (id. at 237) devices. The Elevate and MiniArc devices are at issue in this case. Docs. 1
28   at 2, 41 at 2.

                                                 -2-
       Case 2:12-cv-00450-DGC Document 52 Filed 07/28/20 Page 3 of 8




 1   degrades in the body and clinical trials prior to marketing its products. See Doc. 50-3 at
 2   48, 111, 189, 250. The parties agree that Dr. Rosenzweig is not permitted to testify about
 3   the adequacy of AMS’s testing, but disagree on whether he is qualified to opine about
 4   product design and warnings. See Doc. 50 at 4-9.
 5                 1.     Design.
 6           AMS contends that because “Dr. Rosenzweig is a practicing urogynecologist” and
 7   not a “biomaterials expert or pathologist,” he is unqualified to opine on the design of AMS
 8   products. Doc. 50-1 at 6-7. AMS argues that “Dr. Rosenzweig admitted that he is not
 9   trained in polymer chemistry, does not have a degree in engineering, and has not designed
10   a medical device to treat stress urinary incontinence or pelvic organ prolapse.” Doc. 50-2
11   at 4.
12           The Court does not find this argument persuasive. As the Supreme Court has
13   explained, some expert testimony “rests upon scientific foundations,” but in other cases
14   “the relevant reliability concerns may focus upon personal knowledge or experience.
15   Daubert makes clear that the factors it mentions do not constitute a definitive checklist or
16   test.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999) (emphasis in original;
17   citations omitted). In some cases, such as this one, “reliability depends heavily on the
18   knowledge and experience of the expert, rather than the methodology or theory behind it.”
19   United States v. Hankey, 203 F.3d 1160, 1169 (9th Cir. 2000).
20           Dr. Rosenzweig has decades of experience treating female urological conditions.
21   Doc. 50-6 at 3. He has performed over 1,000 pelvic floor surgical procedures using
22   numerous synthetic pelvis mesh products, including both pelvic organ prolapse (“POP”)
23   and stress urinary incontinence (“SUI”) products. Id. He has performed over 300 surgeries
24   dealing with complications related to synthetic mesh, including the removal of numerous
25   AMS devices. Doc. 50-7 at 27 (pages 95-96). Dr. Rosenzweig testified that his general
26   opinions are based on this clinical experience, review of the relevant literature, years of
27   explanting mesh in women with mesh-related complications, and AMS internal documents.
28   Doc. 50-7 at 36 (page 132).

                                                -3-
      Case 2:12-cv-00450-DGC Document 52 Filed 07/28/20 Page 4 of 8




 1          AMS does not meaningfully address this experience, but appears to argue that
 2   because Dr. Rosenzweig has never implanted any AMS device, he is unqualified to provide
 3   opinions on its devices. Doc. 50 at 7-8. But Judge Goodwin made clear in the MDL that
 4   a physician’s “experience removing polypropylene transvaginal mesh devices and
 5   performing revision and excision procedures qualifies him [to testify on product design].”
 6   Heatherly v. Bos. Sci. Corp., No. 2:13-CV-00702, 2018 WL 3797507, at *4 (S.D. W. Va.
 7   Aug. 9, 2018) (emphasis in original). AMS’s attempt to differentiate between implanting
 8   and explanting its medical devices are matters for cross-examination and not a valid basis
 9   for exclusion under Daubert or Rule 702.
10          The Court concludes that Dr. Rosenzweig’s opinions on AMS’s design defect
11   “rest[] on a reliable foundation and [are] relevant to the task at hand.” Daubert, 509 U.S.
12   at 597; see Tyree v. Bos. Sci. Corp., 54 F. Supp. 3d 501, 565 (S.D. W. Va. 2014) (“I have
13   considered Dr. Rosenzweig as a general causation expert three times in the past, and on
14   each occasion, I have admitted his general causation testimony on the properties of
15   polypropylene mesh”); see also In re C.R. Bard, Inc., 948 F. Supp. 2d 589, 612 (S.D. W.
16   Va. 2013) (ruling that a urogynecologist was qualified to opine on product design and
17   biomaterials because he had “extensive experience with pelvic floor disorders and the use
18   of mesh to treat such disorders”).
19                 2.      Warnings.
20          The Court reaches the same conclusion on Dr. Rosenzweig’s opinions about product
21   warnings. Plaintiffs make clear that he will not be asked to opine on the regulatory aspects
22   of product warning:
23          [H]e is not proffered to render opinions on how AMS developed the warning
24          in the IFUs that accompanied AMS’ mesh devices. In addition, he is not
            offered to render opinions on the regulatory requirements or the method or
25          process that is used to develop and approve warnings. Rather, Dr.
26          Rosenzweig is opining as to the completeness and accuracy of the warnings
            and labels in the clinical setting of surgical treatment for incontinence and
27          pelvic organ prolapse.
28

                                                -4-
      Case 2:12-cv-00450-DGC Document 52 Filed 07/28/20 Page 5 of 8




 1   Doc. 50-3 at 6.
 2          As a physician who has counseled with patients in more than a thousand pelvic floor
 3   surgeries, who understands the risks of mesh products from more than 300 surgeries
 4   treating complications of synthetic mesh, and as a urogynecologist with years of experience
 5   in reading warning labels and counseling patients, Dr. Rosenzweig is qualified to opine on
 6   the completeness and accuracy of warnings and labels in a clinical setting of surgical
 7   treatment for SUI and POP. See Edwards v. Ethicon, Inc., No. 2:12-CV-09972, 2014 WL
 8   3361923, at *8 (S.D. W. Va. July 8, 2014) (Goodwin, J.) (finding Dr. Rosenzweig
 9   “qualified to testify generally on the adequacy of the TVT-O’s product warnings and
10   marketing materials”).
11          B.     Alternative Designs.
12          The parties disagree on whether Dr. Rosenzweig’s opinions regarding alternative
13   designs are admissible. Doc. 50 at 9. He opines that there are a number of feasible
14   alternatives that are as effective as, and safer than, AMS’s polypropylene mesh products.
15   These include the Burch procedure; autologous fascia slings; an allograft sling; a lighter
16   weight, larger pore mesh material; a midurethral sling device; and a mesh sling with less
17   polypropylene and sealed edges.        Doc. 50-3 at 225.       AMS does not challenge Dr.
18   Rosenzweig’s qualifications to give these opinions, but contends instead that they are
19   irrelevant because the proposed alternatives either are unavailable in the United States or
20   are surgical techniques and not products at all. Docs. 50-1 at 8-10, 50-2 at 5. AMS argues
21   that “the MDL court has embraced the general rule that an alternative design for the product
22   in issue cannot be a different product altogether or a different surgical procedure.” Doc. 50
23   at 13. The Court concludes that the parties have not provide sufficient briefing to rule on
24   this issue, and will defer the issue to a motion in limine or trial.
25          Whether this alternative design testimony is relevant will depend on the claims
26   asserted by Plaintiffs under Arizona law – a topic to which the parties give scant attention.
27   In Golonka v. General Motors Corporation, 65 P.3d 956 (Ariz. Ct. App. 2003), the Arizona
28   Court of Appeals noted that a risk/benefit analysis may be used in design defect and strict

                                                   -5-
      Case 2:12-cv-00450-DGC Document 52 Filed 07/28/20 Page 6 of 8




 1   liability cases, and that the factors to be considered by the jury include the usefulness and
 2   desirability of the product and the availability of other and safer products to meet the same
 3   need. Id. at 962 & n.2. The Court is inclined to agree with Judge Goodwin that an
 4   alternative surgical procedure cannot be used to show a defective design of a product. See
 5   Mullins v. Johnson & Johnson, 236 F. Supp. 3d 940, 942-43 (S.D. W. Va. 2017)
 6   (alternative designs “must be examined in the context of products – not surgeries or
 7   procedures”). But Plaintiffs have also asserted strict liability claims (Doc. 11-1 at 3), and
 8   it is possible that alternative procedures may be admitted to show that a product is
 9   unreasonably dangerous. The parties do not address this distinction or its treatment under
10   Arizona law.
11          Nor can the Court conclude at this stage that an alternative product cannot be cited
12   unless it is licensed in the United States. The parties do little to brief this issue, but it seems
13   the relevant question is whether a safer design was available for AMS to use in this product
14   (whether or not it had been placed in another product being marketed), not whether a safer
15   product was available on the market for consumers. AMS’s motion will be denied and
16   these issues will be deferred for later consideration.
17          C.      Material Safety Data Sheet.
18          Dr. Rosenzweig opines that AMS should not have used polypropylene mesh in its
19   products because the manufacturer of the resin used in the mesh issued a “medical
20   application caution” in its MSDS stating that the material should not be permanently
21   implanted in the human body.          Doc. 50-3 at 50, 113, 191, 252.           Specifically, Dr.
22   Rosenzweig noted that MSDS warnings are:
23          especially important when considering permanent implantation of the
24          material in the pelvis, and thus are of special importance to physicians like
            myself and patients considering pelvic mesh, as the applicable MSDSs state
25          in a section entitled “Stability and Reactivity” and under the heading entitled
26          “Incompatibility with Various Substances” that Total 3365 is
            “[i]ncompatible or reactive with… oxidizing agents.” It is well known that
27          the vagina is naturally occurring oxidizing agents, like peroxides in a
28          woman’s pelvis.


                                                    -6-
      Case 2:12-cv-00450-DGC Document 52 Filed 07/28/20 Page 7 of 8




 1   Id. at 51, 114, 192, 253. Dr. Rosenzweig further suggests that the MSDS should have led
 2   AMS to do additional product testing. Id. at 52, 115, 193, 254. The parties agree that Dr.
 3   Rosenzweig is not permitted to testify that AMS should have performed additional testing
 4   based on the MSDS, but disagree about whether he may use the MSDS as the basis for his
 5   opinion that polypropylene mesh should not be used in humans. Doc. 50 at 16-17.
 6         AMS argues that Judge Goodwin excluded Dr. Rosenzweig’s opinions related to
 7   the MSDS because it is a subject on which he is not qualified to testify. Doc. 50 at 18
 8   (citing Griffin v. Bos. Sci. Corp., No. 2:13-cv-11876, 2016 WL 3031700, at *12 (S.D. W.
 9   Va. May 25, 2016)). But Judge Goodwin excluded Dr. Rosenzweig’s opinion only as it
10   relates to whether AMS should have done additional testing, finding that “Dr. Rosenzweig
11   lacks the experience and knowledge necessary to opine on what testing a manufacturer
12   should perform on his products.” Id. Judge Goodwin did not address Dr. Rosenzweig’s
13   concerns about the use of polypropylene mesh in the vagina.
14         The Court does not find that Dr. Rosenzweig is unqualified to provide testimony
15   using the MSDS – specifically the MSDS’ statement that polypropylene is incompatible
16   with oxidizers – to support his opinion that the mesh at issue should not be used in the
17   vagina. See In re Ethicon Inc. Pelvic Repair Sys. Prods. Liab. Litig., No. MDL 2327, 2016
18   WL 8788207, at *4 (S.D. W. Va. Aug. 26, 2016) (“A urogynecologist does not need to be
19   an expert in crafting MSDS warnings to use the substance of such warnings in forming
20   opinions about how mesh reacts in the human body.”). AMS otherwise presents no
21   argument that Dr. Rosenzweig is unqualified to provide opinions about how mesh reacts
22   in the human body, or that his opinions are unreliable under Rule 702.
23         IT IS ORDERED:
24         1.     Dr. Rosenzweig will not be permitted to testify on AMS’s knowledge or state
25                of mind, to offer legal conclusions, or to opine that mesh causes cancer.
26         2.     Dr. Rosenzweig will be permitted to testify on AMS’s design defect and
27                failure to warn, insofar as his testimony is premised on the characteristics of
28

                                                -7-
     Case 2:12-cv-00450-DGC Document 52 Filed 07/28/20 Page 8 of 8




 1             polypropylene and the injures that can result from its implantation in humans.
 2             He will not be permitted to testify about the adequacy of AMS’s testing.
 3       3.    The Court will defer ruling on Dr. Rosenzweig’s alternative design
 4             testimony.
 5       4.    Dr. Rosenzweig will be permitted to rely on the MSDS for his opinion that
 6             that polypropylene mesh should not be used in humans, but will not be
 7             permitted to testify that AMS should have performed additional testing based
 8             on the MSDS.
 9       Dated this 28th day of July, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -8-
